DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Amendment
	The amendments on 06/01/2022 have been entered.

Response to Arguments
	Applicant arguments with respect to claims 1-13, and 15-18 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues that reference Staveley in claim 12 that “the first and second substantially spherical rearwardly facing faces 59, 61 in fig. 7 of Staveley are actually arranged in a direction perpendicular to the width direction of the lens (lens arrangement 65 in fig. 7).”
	Examiner respectfully disagrees.
	Shown in figure 7 of Staveley the first and second reflectors are arranged in parallel in a width direction of the lens as shown in the annotated figure 7 of Staveley below.

    PNG
    media_image1.png
    423
    825
    media_image1.png
    Greyscale

	Therefore, the rejection of the claim is maintained.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Bromer (US 20150187141).
Regarding claim 1, Staveley teaches 
	an optical device (fig. 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,
the lens (50) comprising,
	a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in fig. 7 and 8; col. 5, lines 28-30 states 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61); and
	a second lens portion (portion of refractive material 50 located on the left side of 59)  having a second curved surface corresponding to the first curved surface (shown in fig. 7 and 8; col. 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59);
a display device (col. 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side surface of the lens (input face 51);
a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69); and 
	a reflector (59 and 61 have reflection, col. 5, lines 30-35) disposed on the first curved surface of the first lens portion of the lens (shown in fig. 7 and 8; col. 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59), the reflector (59 and 61) configured to reflect light of the display device (67, 69, 65, 63) 
refracted by the convex lens (lens arrangement 65 contain convex lenses) into one surface of the lens (51).
	Staveley does not specifically teach a lens including a transparent or translucent material, and wherein an object disposed on other surface of the lens and an image of the display device is viewed from the one surface of the lens by reflecting the reflector which includes an opaque material.
	Bromer teaches an optical device (see fig. 1 and 2) comprising, a lens including a transparent (abstract, display of an Augmented Reality image using a micromirror on eyeglasses) or translucent material, and wherein an object disposed on other surface of the lens (surface of the lens facing the environment) and an image of the display device is viewed from the one surface of the lens (micromirror 110 or 204 and laser transmitter 112; ¶22 the laser transmitter 112 may then transmit a laser signal modulated with the received AR data onto the micromirror 110) by reflecting the reflector (110 or 204) which includes an opaque material (as shown in fig. 2 the reflective surface 210 of the micromirror 204 is not transparent and not semi-transparent which is interpreted as opaque).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical device of Staveley with a lens including a transparent or translucent material, and wherein an object disposed on other surface of the lens and an image of the display device is viewed from the one surface of the lens by reflecting the reflector which includes an opaque material of Bromer for the purpose of projecting an AR image to the wear’s eye (¶22).
Regarding claim 3, Staveley in view of Bromer teaches the invention as set forth above and Staveley further teaches the first curved surface of the first lens portion (portion of refractive material 50 which is the right side of 61 which is concave away from the second lens portion as shown in figures 7 and 8) is concave away from the second lens portion (portion of refractive material 50 which is located on the left side of 59), and
	wherein the second curved surface (shown in figures 7 and 8; col. 5, lines 28-29 discusses 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59) of the second lens portion (portion of refractive material 50 locate on left side of 59) is convex toward the first curved surface of the first lens portion (as shown in figures 7 and 8; col. 5, lines 20-40).
Regarding claim 5, Staveley in view of Bromer teaches the invention as set forth above and Staveley further teaches the reflector (59 and 61 have reflection, col. 5, lines 30-35) comprises a reflecting surface (59 and 61) having a concave curved surface (as shown in figures 7 and 8).
Regarding claim 7, Staveley in view of Bromer teaches the invention as set forth above and Staveley further teaches a first lens surface of the convex lens (first lens of 65 that faces the display 69 and 67) facing the display device (67 and 69) is flat (first lens of 65 that faces the display 69 and 67 is flat), and a second lens surface (the other side of first lens 65 that faces the display 69 and 67 as shown in figures 7 and 8) of the convex lens facing the lens is convex (the other side of first lens 65 that faces the display 69 and 67 is convex as shown in figures 7 and 8, col. 5, lines 55-65).
Regarding claim 8, Staveley in view of Bromer teaches the invention as set forth above and Staveley further teaches a first lens surface of the convex lens (the biconvex lens of 65 which is the on the side towards 63) facing the display device is convex toward the display device (the biconvex lens of 65 which is the on the side towards 63 is convex toward the display device 67 and 69 as shown in figures 7 and 8), and a second lens surface of the convex lens facing the lens is convex toward the lens (the biconvex lens 65 which is the on the side towards 63, the lens side facing towards the first and second lens is convex as shown in figures 7 and 8, col. 5, lines 55-65).
Regarding claim 9, Staveley in view of Bromer teaches the invention as set forth above and Staveley further teaches comprising, a first spacer (two lenses closest to 69 and 67) disposed between the display device (69 and 67) and the convex lens (middle lens of 65); and
a second spacer (two lenses closest to 63 and 50) disposed between the convex lens (middle lens of 65) and the lens (50).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Bromer (US 20150187141) as applied to claim 1 above, and further in view of Hoppe (US 20180252849).
Regarding claim 2, Staveley in view of Bromer teaches the invention as set forth above but does not specifically teach the lens comprises an adhesive disposed between the first lens portion and the second lens portion, the adhesive adhering the first curved surface of the first portion to the second curved surface of the second lens portion.
Hoppe teaches the optical device (figure 2), wherein the lens comprises an adhesive disposed between the first lens portion (primary prism 200) and the second lens portion (corrector prism 700), the adhesive (adhesive on surface between 200 and 700 from ¶30) adhering the first curved surface of the first portion (200) to the second curved surface of the second lens portion (700; ¶30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley in view of Bromer with the lens comprising an adhesive disposed between the first lens portion and the second lens portion, the adhesive adhering the first curved surface of the first portion to the second curved surface of the second lens portion of Hoppe for the purpose of keeping the lenses in place to view a high-quality image (¶30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Bromer (US 20150187141) as applied to claim 1 above, and further in view of Hilkes et al. (US 20170235161).
Regarding claim 4, Staveley in view of Bromer teaches the invention as set forth above but does not specifically teach the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    .
Hilkes teaches the optical device (figure 2), wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     (figure 2 and ¶42, lenses 3 may be a plano lens which has a curvature of 0 – note: a plano lens has a curvature of 0 and a radius of curvature is infinite or undefined).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley in view of Bromer with the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     of Hilkes for the purpose of aligning the center of the lens with the wearer’s pupil (¶55).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Bromer (US 20150187141) as applied to claim 1 above, and further in view of Gollier et al. (US 11,054,622).
Regarding claim 6, Staveley in view of Bromer teaches the invention as set forth above but does not specifically teach a first lens surface of the convex lens facing the display device is convex toward the display device, and a second lens surface of the convex lens facing the lens is flat.
Gollier teaches the optical device (figure 6), wherein a first lens surface of the convex lens (504-1) facing the display device (display 104) is convex toward the display device (104), and a second lens surface of the convex lens (504-1) facing the lens is flat (as shown in figure 6, col. 5, lines 51-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley in view of Bromer with a first lens surface of the convex lens facing the display device is convex toward the display device, and a second lens surface of the convex lens facing the lens is flat of Gollier for the purpose of providing a better focus to display a better visual image (col. 5, lines 1-25).

	Claims 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Lan et al. (US 11,308,695).
	Regarding claim 10, Staveley teaches 
	an optical device (figures 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,
a lens (eyepiece 50 comprising a body of light refractive material) comprising,
		a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in figures 7 and 8; col. 5, lines 27-30 states 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61); and
		a second lens portion (portion of refractive material 50 located on the left side of 59) having a second curved surface corresponding to the first curved surface (shown in figures 7 and 8; col. 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59);
a display device (col. 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side of the lens (input face 51); and
	a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69); and
	a first reflector (59 and col. 5, lines 30-35 having reflection) and second reflector (61and col. 5, lines 30-35 having reflection) disposed on the first curved surface of the lens (shown in figures 7 and 8; col. 5, lines 27-30 teaches 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61), 
the first reflector (59) and the second reflector (61) configured to reflect light of a display device (67, 69, 65, 63) refracted by the convex lens (the lens arrangement 65 contain convex lenses) into one surface of the lens (51),
	wherein,
	the first reflector (59) and the second reflector (61) comprise reflecting surfaces having a concave curved surface (as shown in figures 7 and 8). 
	Staveley does not specifically teach the first reflector or the second reflector overlaps the convex lens and the display device in one direction.
	Lan teaches an optical device (see fig. 2A) wherein a first reflector (beam splitter 301) or a second reflector overlaps the convex lens (optical apparatus 302) and the display device in one direction (image providing device 303, as the reflector is faced in one direction it overlaps the optical apparatus (convex lens) and the image providing device (display device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical device of Staveley with the first reflector overlapping the convex lens and the display device in one direction of Lan for the purpose of achieving a imaging effect of the virtual image (col. 5, lines 55-61).
Regarding claim 11, Staveley in view of Lan teaches the invention as set forth above and Staveley further teaches a curvature of the reflecting surface of the first reflector (59) is equal (as shown in figures 7 and 8) to a curvature of the reflecting surface of the second reflector (61; col. 5, lines 20-41).
Regarding claim 12, Staveley in view of Lan teaches the invention as set forth above and Staveley further teaches the first reflector (59) and the second reflector (61) are arranged in parallel (as shown in figures 8 and 9) in a width direction of the lens (portion right side of 61 and portion left side of 59; col. 5, lines 20-41).
Regarding claim 15, Staveley in view of Lan teaches the invention as set forth above and Staveley further teaches the first curved surface of the first lens portion (shown in figures 7 and 8; col. 5, lines 28-29 teaches 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61) is concave away from the second lens portion (as shown in figures 7 and 8 is concave away from left side of 59 (second lens portion)), and
	wherein the second curved surface of the second lens portion (shown in figures 7 and 8; col. 5, lines 28-29 teaches 59 is substantially spherical rearwardly facing faces where the portion left side of 59 teaches the shape of 59) is convex toward the first curved surface of the first lens portion (as shown in figures 7 and 8 is convex towards the right side of 61 (first lens portion)).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Lan et al. (US 11,308,695) as applied to claim 10 above, and further in view of Cassarly et al. (US 20050018308).
Regarding claim 13, Staveley in view of Lan teaches the invention as set forth above but does not specifically teach the first reflector and the second reflector are not arranged in parallel in a height direction of the lens.
Cassarly teaches the optical device (figure 4), wherein the first reflector (reflecting surface 60 with 64) and the second reflector (reflecting surface 62 with 64) are not arranged in parallel in a height direction of the lens (shown in figure 4 with 60, 64 and 62, 64; ¶73).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley in view of Lan with the first reflector and the second reflector are not arranged in parallel in a height direction of the lens of Cassarly for the purpose of providing high resolution patterns such as text or images (¶77).
Regarding claim 17, Staveley in view of Lan teaches the invention as set forth above and Staveley further teaches the optical device (fig. 7 and 8), further comprising, a first spacer (two lenses closest to 69 and 67) disposed between the display device (69 and 67) and the convex lens (middle lens of 65); and a second spacer (two lenses closest to 63 and 50) disposed between the convex lens (middle lens of 65) and the lens (50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Lan et al. (US 11,308,695) as applied to claim 10 above, and further in view of Hilkes et al. (US 20170235161).
Regarding claim 16, Staveley in view of Lan teaches the invention as set forth above but does not specifically teach the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    .
Hilkes teaches the optical device (figure 2), wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     (figure 2 and ¶42, lenses 3 may be a plano lens which has a curvature of 0 – note: a plano lens has a curvature of 0 and a radius of curvature is infinite or undefined).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley in view of Lan with the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     of Hilkes for the purpose of aligning the center of the lens with the wearer’s pupil (¶55).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley (US 5,093,567) in view of Hilkes et al. (US 20170235161).
Regarding claim 18, Staveley teaches 
	an optical device (fig. 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,
	a lens (eyepiece 50 comprising a body of light refractive material) comprising,
		a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in fig. 7 and 8; col. 5, lines 27-30 states 61 is substantially spherical rearwardly facing faces where the portion right side of  61 takes the shape of 61); and
		a second lens portion (portion of refractive material 50 located on the left side of 59) having a second curved surface corresponding to the first curved surface (shown in fig. 7 and 8; col. 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59);
	a display device (col. 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side surface of the lens (input face 51);
	a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69);
and
	a reflector (59 and 61 have reflection, col. 5, lines 30-35) disposed on the first curved surface of the first lens portion of the lens (shown in fig. 7 and 8; col. 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59), the reflector (59 and 61) configured to reflect light of the display device (67, 69, 65, 63) refracted by the convex lens (lens arrangement 65 contain convex lenses) toward a user’s eye (eye position E1).
	Staveley does not specifically teach wherein the first curvature is less than or equal to 0.01                
                    
                        
                            m
                            m
                        
                        
                            -
                            1
                        
                    
                
            .
Hilkes teaches an optical device (figure 2), wherein the first curvature is less than or equal to 0.01                 
                    
                        
                            m
                            m
                        
                        
                            -
                            1
                        
                    
                
             (figure 2 and ¶42, lenses 3 may be a plano lens which has a curvature of 0 – note: a plano lens has a curvature of 0 and a radius of curvature is infinite or undefined).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical device of Staveley with the first curvature is less than or equal to 0.01                 
                    
                        
                            m
                            m
                        
                        
                            -
                            1
                        
                    
                
             of Hilkes for the purpose of aligning the center of the lens with the wearer’s pupil (¶55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/12/22